DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-6, and 8-14 were amended on March 25, 2020. Claims 1-14 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haiat et al. (US 2015/0282856 A1).
Regarding claim 1, Haiat teaches
A device as at fig. 1 for forcibly inserting a surgical implant 2 into a receiving bone 3, by impaction, comprising: 
a percussion tool, or impactor 10, for impacting an impact surface 22 coupled to the implant 2 and exerting an impact force on the implant 2, 
at least one sensor 12 associated with the impactor 10, and 
a processing unit 30 connected to the sensor 12, 
characterized in that: 
the sensor 12 is adapted for measuring the deformation of the impactor [0052], and for providing a measurement signal (as seen at fig. 2) representing the temporal variation of this deformation during an impact, and 
the processing unit 30 is configured to calculate, on the basis of the temporal variation of the deformation of the impactor during the impact, an indicator as at fig. 5 representative of the level of contact between the implant and the receiving bone.
Regarding claims 6 and 7, the limitations are met by the teaching of claim 7 of the prior art.
Regarding claim 8, the indicator corresponds to the claimed duration time window, as discussed at [0015-19] of the prior art. 
Regarding claim 9, the device includes an alarm means 33 which indicates to the user when the indicator reaches a steady level [0077].
Regarding claim 10, the device includes an ancillary tool 20 having a rear end formed with an impact surface and a front end adapted to cooperate with the implant 2. The impactor is configured to exert impact force on the implant via the ancillary tool 20. 
Regarding claim 11, the impactor 10 is a hammer with a gripping shaft topped by a striking head (see fig. 1). The sensor 12 is secured to the striking head such that deformation of the head causes deformation of the sensor. 
Regarding claim 13, the device of claim 1 is taught used with an implant 2 in the form of an acetabular cup. 
Regarding claim 14, the device of claim 1 and an acetabular cup 2 are taught. Those devices are used in a method where impact force is exerted on the implant 2 by the impactor 10 by impacting an impact surface 22 coupled to the implant 2 so as to insert the implant. The indicator is calculated as discussed in rejecting claim 1 to determine level of contact between the implant 2 and bone 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiat in view of Behzadi (US 2017/0196506 A1).
Regarding claims 2 and 3, Haiat teaches the limitations of claim 1, but does not teach the use of a low-pass filter in particular frequency ranges. 
Behzadi teaches, in a prosthesis installing tool, force sensing for determining when an implant is fully implanted while preventing fracture of the bone. Behzadi teaches use of filtering and statistical analysis in order to minimize signal noise. Use of low pass filters is old and well known in the art of signal processing to minimize signal noise. Selection of particular frequency ranges of functionality of the low-pass filter would be determined during routine laboratory work and development of the device. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to utilize signal processing techniques including filtering to remove noise from the signals from the sensors. One would have done so in order to clarify the signal to the surgeon operating the device. 
Claim(s) 4, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiat in view of Bhattacharyya (US 2007/0149981 A1).
Regarding claims 4, 5 and 12, Haiat teaches the claimed limitations of claim 1. Further, Haiat teaches the impact device including a striking face 11, an opposite face and side faces therebetween. However, the sensor is taught being located on the striking face 11, on the impact surface 22, or on the implant 2.  Haiat does not teach placement of the sensor on the side or opposite faces. 
Bhattacharyya teaches an implant insertion device having a striking face 15, an opposite face (near marking 12a in fig. 1), and side surfaces therebetween. The striking face 15 is formed as a protuberance. The device includes a sensor 14 secured on the side surface, opposite surface, or anywhere on the shaft [0017] (understood to include on a side surface of 15). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Haiat device with the sensor in a location on the impact device other than the impact surface, such as on a side or opposite surface, based on the teaching of Bhattacharyya that the sensor can be placed anywhere in his impact device as a matter of selection between functionally equivalent placements of a sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799